Exhibit 10.27

Visiting address/Bezoekadres:

Koddeweg 67

3194 DH Hoogvliet Rotterdam

Tel: +31 (0)10 295 4144

Fax: +31 (0)10 295 4097

CONTRACT OF EMPLOYMENT FOR AN INDEFINITE PERIOD OF TIME

The undersigned:

The private company with limited liability Hexion Specialty Chemicals B.V.

having its principal place of business in Hoogvliet (Rotterdam),

hereinafter to be referred to as “employer”,

and

Cornelis Verhaar, residing in Amsterdam,

hereinafter to be referred to as “employee”,

declare that they have agreed upon the following:

 

1. Date of Commencement of Employment and Duration of the Contract of Employment

 

•  

Employee shall enter the service of the employer for an indefinite period of
time commencing on May 15, 2006.

 

2. Trial Period

 

•  

The employment shall commence with a trial period of two months. Either party
can terminate the contract of employment with immediate effect during the trial
period, without any obligation to observe the conditions governing the notice of
termination.

 

3. Position

 

•  

Employee shall be engaged in the position as Executive Vice President and
President, Epoxy and Coatings Division and shall have to report to the CEO. The
duties to be entrusted to the employee as well as the location where the latter
shall have to perform them, shall be determined by employer and can be altered
by employer.

 

•  

If the employer so deems necessary for economic and/or company organisation
reasons, he shall be entitled to ask the employee or instruct him in reason, to
take up another position or to carry out other activities within the company for
a while both in The Netherlands and abroad. All this shall be done maintaining
employee’s salary and in proper consultation.

 

4. Working Hours

 

•  

Employee’s weekly working hours shall amount to 40 hours, divided over 5 working
days. This is 1,0 full-time equivalent (FTE).

 

5. Salary

 

•  

At the beginning of the present agreement, the annual gross pension base salary
of the employee shall amount to €325,000 on a full-time basis. One fourteenth
part of said pension base salary shall be paid out every month.



--------------------------------------------------------------------------------

Visiting address/Bezoekadres:

Koddeweg 67

3194 DH Hoogvliet Rotterdam

Tel: +31 (0)10 295 4144

Fax: +31 (0)10 295 4097

 

 

In accordance with the scheme applying at employer’s, employee shall receive at
the end of the month of April of each and every year a holiday allowance of
one-fourteenth part of the pension base salary applying then. This allowance
shall be determined in proportion to employee’s active service in the period
that ends then (May 1st through April 30th) .

The employee shall equally receive at the end of the month of December of each
and every year, an allowance of one-fourteenth part of the pension base salary
applying then, provided the employee has been in active service throughout the
calendar year concerned. In the event of a shorter period of active service, the
employee shall receive said allowance in proportion to the period of active
service. The legal minimum holiday allowance shall immediately be included in
both payments referred to in the present article.

 

6. Bonus

 

•  

Employee shall qualify for a bonus in conformity with the corporate Hexion
Specialty Chemicals bonus scheme, provided employee’s individual performance and
the performance of the department in which employee works and the overall
operating result allow for it, according the corporate Hexion Specialty
Chemicals agreement. For 2006 bonus will be set on a target range from 60% of
pension base salary with a maximum payout of 200%. Employee will only qualify to
receive bonus if and as far duties are applicable to and are being performed
throughout the calendar year concerned, provided employee has been in active
service throughout the calendar year concerned. Exception will be the year 2006
since employee shall first enter the service of employer per May 15, 2006.

 

7. Long Term Value Creation Reward Program

 

•  

Employee is eligible to participate in Hexion’s Specialty Chemicals Inc. Long
Term Value Creation Reward Program. Parties agree that employee is a participant
with a target of 125% of pension base salary 2006. If, and as far payment will
take place, in conformity with this Long Term Value Creation Reward Program,
employee may choose between payment in cash, restricted shares and/or SARs
payment in cash. This program shall be awarded over a three years period, aimed
for payment in 2009.

 

•  

Employer has the intention to offer employee a competitive employer conditions
package within the industry branch. If employer will introduce a new Long Term
Value Creation Program in the year 2006 as a result of an IPO, Long Term Value
Creation Program can be adjusted to a new program, taking into account a
reasonable market evaluation.

 

8. Expenses

 

•  

All normal travel and representation costs incurred by employee in the
performance of his duties, shall be borne by employer, who shall reimburse said
costs, if, following their justification by employee, it appears that they were
necessary in reason to perform said duties. The commuter distance must not be
included in said costs.

The employee shall be held to produce proof of the costs incurred by employee.
The employee shall require employer’s prior consent to that effect for
exceptional costs.

 

9. Health Costs

 

•  

The employee can take out a group health insurance with IAK.



--------------------------------------------------------------------------------

Visiting address/Bezoekadres:

Koddeweg 67

3194 DH Hoogvliet Rotterdam

Tel: +31 (0)10 295 4144

Fax: +31 (0)10 295 4097

 

10. Leased Car

 

•  

The employer shall make a company car available to employee within the framework
of the latter’s duties. All conditions concerned are listed in the enclosed
lease contract.

 

11. Home Office Allowance

 

•  

Employee shall receive an allowance within the framework of his duties in
conformity with the enclosed scheme.

 

12. Removal Allowance

 

•  

If the employee moves within one year from entering into the present contract of
employment at the request of employer to a place of residence within a radius of
30 km from the company, employee shall receive a removal allowance equalling one
monthly salary paid gross for net, as well as a refund of the transport and
removal costs actually incurred, provided employee send employer an original
invoice made out to employee’s name.

 

13. Holiday

 

•  

Employee shall be entitled to 29 days holiday and to 11 reduction of working
hours days per calendar year, in conformity with the scheme set out in the
personnel manual.

 

•  

The days holiday / days off can be taken up in hours. The beginning and the end
of the holiday shall be determined by employee following consultation with
employer. At the end of the employment, the employer can set off the excess days
holiday / days off taken up by you as well as the excess holiday allowance
received.

 

14. Duties and Obligations

 

•  

Employee shall perform the duties following the instructions given by or on
behalf of the employer.

 

•  

Employee shall not be allowed to have a direct or indirect interest in any
company other than that of the employer, to carry out any other activities for
any other third party against payment or not or to hold a (salaried) position,
unless the employer has given his consent to this effect in writing.

 

•  

The employee shall undertake to observe the employer’s safety instructions in
the room concerned (in particular those relating to the use of safety gear,
wearing company clothing and the use of the access badge).

 

15. Pension

 

•  

If employee meets the pension regulations requirements, employee can be included
in the pension scheme in place at employer’s. The rules of the pension
regulations as laid down by the employer, shall apply to said participation and
the payment of the premium.

 

16. Secrecy; Documents

 

•  

Both during and upon expiry of the employment, the employee shall keep secret
all oral and written information about the employer or any legal entity forming
a part of the group the employer belongs to, the information about their
clients, relations, working methods and



--------------------------------------------------------------------------------

Visiting address/Bezoekadres:

Koddeweg 67

3194 DH Hoogvliet Rotterdam

Tel: +31 (0)10 295 4144

Fax: +31 (0)10 295 4097

 

 

company secrets, and employee shall not use said information for any other
purpose than required in connection with the performance of his/her duties by
virtue of the present agreement.

The employee shall not be allowed to continue to retain possession in any way
whatsoever of documents, correspondence or copies thereof which employee retains
possession of in connection with the performance of his/her duties for employer,
any longer than required for the performance of his/her duties for employer. All
documents or records employee retains possession of in connection with the
performance of his/her duties for the employer, shall remain the property of the
employer and shall have to be returned to the employer if and the moment the
latter so demands.

 

17. Inventions

 

•  

If, during the employment, the employee invents something, finds an improvement
or makes a design, all this suited or not for patenting, registration or filing
in connection with:

 

•  

What is produced or could be produced within the framework of employer’s
activities.

 

•  

A working method used or suited to be used within the framework of the
employer’s activities,

The right to such an invention, improvement or design (or each and every
advantage being the result thereof) shall be vested in the employer; the
employee shall provide the employer with all the information and instructions
enabling the latter to make use of it, and the employee shall refrain from
making any statement in this respect to any third party. The employee shall be
under the obligation to do all and everything at the employer’s expense the
employer deems necessary to obtain a patent, registration or filing or any kind
of protection for the invention, improvement or design in the name of the
employer, the employee or the employee and the employer jointly, all this at the
discretion of the employer, in all countries to be indicated by the employer. If
the employer decides not to make use of any invention, discovery, improvement or
any design that the employer has become aware of, the corresponding right (or
each and every advantage being the result thereof) shall revert to the employee,
who shall then be able to dispose thereof at his/her discretion and in his/her
own favour and to obtain patents or such kind of protection.

 

18. Publications

 

•  

The employee shall refrain from publishing any information via books, magazines
or in any other way possible as well as from attending any conferences or
participating in any TV or radio broadcasts and the like which relate in any way
to the employer’s company in the broadest sense of the word, if no prior consent
in writing to this effect has been obtained from the employer.

 

19. Non-Competition Clause / Relation Clause

 

•  

See enclosure

 

20. Termination of the Contract

 

•  

Either party shall be authorised to prematurely cancel the contract of
employment,

giving one month’s notice by the end of a calendar month on the part of the
employee.

 

•  

The contract of employment shall have to be cancelled in writing.



--------------------------------------------------------------------------------

Visiting address/Bezoekadres:

Koddeweg 67

3194 DH Hoogvliet Rotterdam

Tel: +31 (0)10 295 4144

Fax: +31 (0)10 295 4097

 

•  

The cancellation shall, however, furthermore end by operation of law when the
employee reaches the age of 65, subject to explicit further agreements between
parties to let the employment continue for a period after said date.

 

21. Applicable Law

 

•  

Dutch law shall apply to the present agreement and the consequences thereof.

 

•  

Employer’s current personnel manual shall form a part of the present agreement.
The employer shall be entitled to modify the personnel manual unilaterally and
to replace it with a new personnel manual.

 

22. Final Stipulation

 

•  

The enclosures going with the present agreement, i.e.

 

  •  

Home office policy;

 

  •  

Car policy;

 

  •  

Personeelshandboek (Personnel Manual);

 

  •  

Gedragscode (Code of Conduct);

 

  •  

Pensioenreglement (Pension Regulations);

 

  •  

Centraal Beheer Achmea (Central Management Achmea) pension information folder ;

 

  •  

Life Cycle agreement;

 

  •  

Absenteeism due to illness protocol;

 

  •  

Arbo Unie (Working Conditions Union) information folder;

 

  •  

IAK information package;

 

  •  

Petrol discount information

shall form a part of the present contract of employment.

 

•  

The employer shall reserve the right to unilaterally modify aforementioned
enclosures having due regard to the ‘Wet op de Ondernemingsraden (WOR)’ (Works
Councils Act).

Thus agreed upon, drawn up and signed in duplicate in Hoogvliet Rotterdam on
April 20, 2006.

 

On behalf of the employer     The employee           Ans Knape     Kees Verhaar
VP HR    